SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

820.2
KA 10-00823
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

AMBER MARACLE, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered September 25, 2009. The judgment
convicted defendant, upon her plea of guilty, of grand larceny in the
second degree and forgery in the second degree (four counts).

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence on the conviction of four counts of forgery in
the second degree is unanimously dismissed and the judgment is
affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting her upon her plea of guilty of grand larceny in the second
degree (Penal Law § 155.40 [1]) and four counts of forgery in the
second degree (§ 170.10 [1]). In appeal No. 2, she appeals from a
resentence with respect to the conviction of the four counts of
forgery in the second degree in appeal No. 1. Contrary to defendant’s
contention in appeal No. 1, her waiver of the right to appeal as part
of the plea agreement was knowingly, voluntarily, and intelligently
entered (see People v Lopez, 6 NY3d 248, 256). The record
“establish[es] that the defendant understood that the right to appeal
is separate and distinct from those rights automatically forfeited
upon a plea of guilty” (id.). Thus, defendant’s valid waiver of the
right to appeal encompasses her challenge to the severity of the
sentence in appeal No. 1 and the resentence in appeal No. 2 (see
id. at 255-256; People v Hidalgo, 91 NY2d 733, 737). The further
contention of defendant in appeal No. 1 that she was denied effective
assistance of counsel does not survive her plea or her valid waiver of
the right to appeal because defendant “failed to demonstrate that ‘the
plea bargaining process was infected by [the] allegedly ineffective
assistance or that defendant entered the plea because of [her]
attorney[’s] allegedly poor performance’ ” (People v Wright, 66 AD3d
                                 -2-                           820.2
                                                         KA 10-00823

1334, lv denied 13 NY3d 912; see People v Zuliani, 68 AD3d 1731, 1732,
lv denied 14 NY3d 894).

     Although the contention of defendant in appeal No. 1 that her
guilty plea was not knowing, voluntary and intelligent survives her
valid waiver of the right to appeal (see Zuliani, 68 AD3d at 1732),
defendant failed to preserve that contention for our review by failing
to move to withdraw her plea or to vacate the judgment of conviction
(see People v Watts, 78 AD3d 1593, lv denied 16 NY3d 838). Contrary
to defendant’s contention, this case does not fall within the rare
exception to the preservation requirement set forth in People v Lopez
(71 NY2d 662, 666), “because nothing in the plea colloquy casts any
doubt on defendant’s guilt or the voluntariness of the plea”
(Watts, 78 AD3d 1593). In any event, we conclude that defendant’s
contention lacks merit. Although the amount of restitution that was
included in the plea bargain was less than $50,000, that amount of
restitution does not negate the element of grand larceny in the second
degree that the value of the property stolen by defendant exceeded
$50,000 (see Penal Law § 155.40 [1]). In pleading guilty, defendant
agreed to the recitation of the facts set forth by the prosecutor that
she stole property from her former employer that had a value in excess
of $50,000.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court